Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 21, 2021

                                           No. 04-21-00250-CV

IN RE WINN EXPLORATION COMPANY, INC., C.A. Winn Family Enterprises, Ltd., Tom
    C. Winn Family Enterprises, Ltd., & Southern Winn Family Enterprises, Ltd., Relators

                                           Original Proceeding 1

                                                  ORDER

        The petition for writ of mandamus is DENIED.

        It is so ORDERED on July 21, 2021.



                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020CI16177 pending in the 73rd Judicial District Court, Bexar County,
Texas, the Honorable Angelica Jimenez presiding.